Order, Supreme Court, New York County (Carmen Beauchamp Ciparick, J.), entered February 1, 1991, which denied defendant’s motion to dismiss the complaint and granted plaintiff’s cross-motion to amend the caption of the action, affirmed, with costs.
The court did not abuse its discretion in granting plaintiff leave to amend the caption nunc pro tunc by substituting the real parties in interest, who were actually served with the summons and complaint, for a party which existed only as a trade name (CPLR 305 [c]; Ober v Rye Town Hilton, 159 AD2d 16, 20). Concur — Carro, J. P., Milonas, Kupferman and Asch, JJ.